DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 11/30/2021. Claims 1-21 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10467341 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Scott Bergeson on 12/10/2021.
The application has been amended as follows: 
Please Replace Claim 1 with—1. (Currently Amended) A system for determining document compatibility, the system comprising:
one or more processors; and
[[a]] memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to: 
send a first request for a plurality of first tokens to a plurality of user 
receive the plurality of first tokens from each of a plurality of user devices, the plurality of first tokens each including data identifying the first element and including a value of true, indicating the respective document includes the first element, or false, indicating the respective document does not include the first element;
	determine that the value of each of the respective first tokens is true;
responsive to determining that each of the plurality of first tokens has a true value:
send a second request for a plurality of second tokens to the plurality of user devices to confirm the presence of a second element in a respective document stored in each of the plurality of user devices;
receive the plurality of second tokens from each of a plurality of user devices, the plurality of second tokens each including data identifying the second element and including a value of true, indicating the respective document includes the second element, or false, indicating the respective document does not include the second element;
determine that the value of each of the respective second tokens is true; and
responsive to determining that the value of each of the plurality of second tokens is true:
determine that the respective documents are compatible, and
transmit a first message to each of the plurality of user devices indicating that the respective documents are compatible.—



Please Replace Claim 7 with— 7. (Currently Amended) A system for determining compatibility, the system comprising:
a server comprising: 
one or more first processors; and
first memory in communication with the one or more first processors and storing instructions that, when executed by the one or more first processors, are configured to cause the server to:
send a plurality of first requests for a plurality of first tokens to a plurality of user devices to confirm the presence of a first element in a respective document stored in each of the plurality of user devices;
determine that a value of each of the respective first tokens is true;
a first user device comprising:
one or more second processors; and
[[a]] second memory in communication with the one or more second processors and storing instructions that, when executed by the one or more second processors, are configured to cause the  first user device to:
	receive a first request of the plurality of first requests from a server for a first token of the plurality of first tokens associated with [[a]] the first element;
retrieve, with an application, a first document from a memory of the first user device;
	identify the first element in the first document;
	generate the first token, the first token including data identifying the first element and including a value of true indicating the first document includes the first element;
	transmit the first token to the server;
	receive, from [[a]] the server, a second request for a second token associated with a second element when the server determines the value of each the plurality of [[the]] first tokens is true; 
identify the second element in the first document; 
generate the second token, the second token including data 
transmit the second token to the server; and 
receive, from the server, at least one of:
a first message indicating that the first document is incompatible with a second document stored on a second user device in communication with the server; 
or
a second message indicating that the first document is compatible with each respective document stored on a plurality of user devices in communication with the server.—


Please Cancel Claim 8.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record Ioannidis teaches a method for determining document compatibility, the method comprising: sending, from a server, a request to a plurality of user devices to confirm the presence of a first element in a respective document stored in each of the plurality of user devices (see page 9, sect. 2.5.1, 1st paragraph, where initial committer broadcasts a commit prepare message to every other user which comprises document checksum, version, vectors, and see sect 2.1.5, cloud service environment); receiving, at the server, a token from each of a plurality of users, the token including data identifying the first element and including a value of true, indicating the respective document includes the first element, or false, indicating the respective document does not include the first element (see sect. 2.5.1, paragraph 2-3, st  paragraph, where votes are determined), and either: when at least one of the respective tokens has a false value (see sect. 2.5.2, where it is determined if everyone votes commit or not in order to determine whether to abort if everyone has not voted commit): determining, with the processor, that the respective documents are not compatible (see sect. 2.5.1, 3rd paragraph where abort can be sent if versions are not same), and transmitting, from the server, a first message to each of the plurality of user devices indicating that the respective documents are not compatible (see sect. 2.5.2,, 1st paragraph, where if Abort is determined, the original committer broadcasts the final action to each client that voted Commit); or when each of the respective tokens have a true value (see sect. 2.5.1, where everyone votes commit): determining, with the processor, that the respective documents are compatible (see sect. 2.5.2, where successful commit implies that everyone has same version), and transmitting, from the server, a second message to each of the plurality of user devices indicating that the respective documents are compatible (see sect. 2.5.2, 1st paragraph, where the final action is broadcasted to those voting commit).
However, Ioannidis does not specifically teach “responsive to determining that  each of the plurality of first  tokens has  a true value: send a second request for a plurality of second tokens to the plurality of user devices to confirm the presence of a second element in a respective document stored in each of the plurality of user devices; receive the plurality of second tokens from each of a plurality of user 2 of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Keslin (US 2016/0321227) is cited to disclose sharing documents and collaborative editing (see [0047]). Faulkner (US 2019/0068477) is cited to disclose collaborative editing of shared application (see [0030]). Chan et al. (“Context: A P2O Concurrent Text Editor”) is cited to disclose text editor for peer-to-peer network users for collaborative work (see Introduction). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650. The examiner can normally be reached Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

12/10/2021